DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2/26/2021 has been entered.
Response to Amendment
The amendments filed on 2/26/2021 does not put the application in condition for allowance.
Examiner withdraws all rejections in prior office action due to the amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 4, 5-6, 7, 9-16, 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai (Chinese Journal of Catalysis 36 (2015) 1183–1190) in view of Chan (J. Mater. Chem. A, 2016, 4, 3872), Seok (US Pub No. 2015/0349282), and Qi (US Pub No. 2013/0319528)
Regarding Claim 1 and 20, Cai et al. teaches a method of fabricating a perovskite solar cell [page 1184, section 2.3 at bottom left of page and top right of page], the method comprising:
Disposing an electron transport layer on a substrate [page 1184, bottom left of page, TiO2 is formed on a FTO substrate]
Disposing a light absorbing layer comprising a perovskite material on the electron transport layer [page 1184, bottom left of page, top right of page, perovskite solution is mixed with solvent, and spin coated on the TiO2 electron transport layer]
Disposing an hole transport layer on the light absorbing layer [spiro-MeOTAD was spin coated on the perovskite film, page 1184, section 2.3 at bottom left of page and top right of page]
Disposing an electrode on the hole transport layer to form the perovskite solar cell [gold electrode was deposited on the spiro-MeOTAD, page 1184, section 2.3 at bottom left of page and top right of page]
Dissolving the perovskite material in a polar aprotic solvent selected from DMF and DMSO [page 1184, bottom left of page, top right of page]
Spin coating the solution on the electron transport layer on the substrate to obtain a coated structure [page 1184, bottom left of page, top right of page]
Performing a heat treatment thereto [page 1184, top right of page]

Chan et al. teaches formation of a perovskite film by immersing the perovskite solution in a solvent bath for 30 minutes to achieve slower crystallization, for smooth and uniform crystal growth at room temperature for several days [page 3873, middle right of page].
Since modified Cai et al. is concerned about growing large grains [page 1184, middle left of page], it would have been obvious to one of ordinary skill in the art before the filing of the invention to immerse of the perovskite solution of Cai et al. in the solvent bath of Chan et al. in order to provide slower crystallization for a smooth and uniform crystal growth [page 3873, middle right of page].
Seok et al. teaches the use of chlorobenzene or 1,2-dichlorobenzene as an anti-solvent after application of a light absorber solution by spin coating [0114] to help with removing the remains of the solvent in the light absorber solution.
Since modified Cai et al. teaches removing solvent from the perovskite solution, it would have been obvious to one of ordinary skill in the art before filing of the invention to replace the solvent used by Chan et al.  with the 1,2-chlorobenzene of Seok et al. in order to help remove remains of solvent within the light absorber solution of modified Cai et al. 
In addition, the combination would have been merely the selection of a known solvents recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so. 
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).

Since modified Cai et al. teaches the use of a chlorobenzene or 1,2-dichlorobenzene, it would have been obvious to one of ordinary skill in the art before the filing of the invention to replace the dichlorobenzene of modified Cai et al. with the p-dichlorobenzene of Qi et al. in order to provide specific morphology for improvements of photovoltaic properties [0025].
In addition, the combination would have been merely the selection of a known solvents recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so. 
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding Claim 2, within the combination above, modified Cai et al. teaches wherein the nonpolar solvent forms a perovskite mesophase [the prior art teaches the use 1,3-dichlorobenzene, which is the same used in the instant application to from a perovskite mesophase, so it is expected that the prior art provide the teaching of a perovskite mesophase].
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding Claim 4, within the combination above, modified Cai et al. teaches wherein the heat treatment may be performed at from 100 to 200 °C [page 1184, top right of page, 100 degrees].
Regarding Claims 5-6, within the combination above, modified Cai et al. teaches the electron transport layer comprises TiO2 [Page 1184, bottom left of page].
Regarding Claim 7 and 9, within the combination above, modified Cai et al. teaches the perovskite material comprises MAPbI3 [See rejection above].
Regarding Claim 10, within the combination above, modified Cai et al. teaches wherein the hole transport layer comprises Spiro-MeOTAD [page 1184, top right of page].
Regarding Claim 11, within the combination above, modified Cai et al. teaches wherein the substrate comprises FTO [page 1184, bottom left of page].
Regarding Claim 13, within the combination above, modified Cai et al. teaches wherein the electrode layer comprises gold [page 1184, top right of page].
Regarding Claim 14, within the combination above, modified Cai et al. teaches  wherein electrode has a thickness of 60 nm [page 1184, top right of page].
Regarding Claim 15, within the combination above, modified Cai et al. teaches a perovskite solar cells by a method of claim 1 [See rejection of claim 1].
Regarding Claim 16, within the combination above, modified Cai et al. teaches a perovskite solar cells by a method of claim 14 [See rejection of claim 1].
Regarding Claim 22, within the combination above, modified Cai et al. teaches wherein the polar aprotic solvent is a mixture of DMSO and DMF, and the nonpolar solvent with low reactivity is 1,2-dichlorobenzene [See rejection above].
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai (Chinese Journal of Catalysis 36 (2015) 1183–1190) in view of Chan (J. Mater. Chem. A, 2016, 4, 3872), Seok (US Pub No. 2015/0349282), and Qi (US Pub No. 2013/0319528) as applied above in addressing claim 1, in further view of Su (US Pub No. 2016/0079552)
Regarding Claim 8, within the combination above, modified Cai et al. appears to be silent on R is a monovalent organic ammonium ion represented by (R1 R2R3R4N)+, and R1 to R4 include, each independently, a linear or branched alkyl group having 1 to 24 carbon atoms, a cycloalkyl group having 3 to 20 carbon atoms, an aryl group having 6 to 20 carbon atoms, and combinations thereof. 
Su et al. teaches a perovskite layer comprising a perovskite material meeting the limitation of the claim [0016-0017].
Since modified Cai et al. teaches the formation of a perovskite solar cell, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the perovskite material of modified Cai et al. with the perovskite of Su et al. as it merely the selection of a perovskite materials recognized in the art and one of ordinary skill in the art would have reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai (Chinese Journal of Catalysis 36 (2015) 1183–1190) in view of Chan (J. Mater. Chem. A, 2016, 4, 3872), Seok (US Pub No. 2015/0349282), and Qi (US Pub No. 2013/0319528)as applied above in addressing claim 1, in further view of Wijdekop (US Pub No. 2015/0325719)
Regarding Claim 12, within the combination above, modified Cai et al. appears to be silent on wherein the plastic substrate contains a polymer selected from the group consisting of polyethyleneterephthalate, poly(ethylenenaphthalate) (PEN), polycarbonate, polypropylene, polyimide, cellulose triacetate, and combinations thereof. 

Since modified Cai et al. teaches the formation of a perovskite solar cell, it would have been obvious to one of ordinary skill in the art before the filing of the invention replace the FTO glass substrate of modified Cai et al. with the FTO PET substrate of Wijdekop et al. as it is merely the selection of a transparent electrode coating stack recognized in the art and one of ordinary skill in the art would have a reasonable expectation success in doing so.
The simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, B.).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai (Chinese Journal of Catalysis 36 (2015) 1183–1190) in view of Chan (J. Mater. Chem. A, 2016, 4, 3872),  Seok (US Pub No. 2015/0349282), and Qi (US Pub No. 2013/0319528 as applied above in addressing claim 1, in further view of Nazeeruddin (US Pub No. 2016/0226011)
Regarding Claim 21, within the combination above, modified Cai et al. is silent on further comprising disposing a hole blocking layer on the substrate.
Nazeeruddin et al. teaches a hole blocking layer for a perovskite solar cell, where the hole blocking layer would help in providing a role in efficient solar cells [0009].
Since modified Cai et al. teaches the formation of a perovskite solar cell, it would have been obvious to one of ordinary skill in the art before the filing of the invention to add the hole blocking layer of Nazeeruddin et al. in the cell of modified Cai et al. in order to provide a more efficient solar cell [0009] as it is merely the selection of a known components for perovskite solar cells recognized the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so.
KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Response to Arguments
Applicant's arguments filed 2/3/2021 have been fully considered but they are not persuasive. Examiner respectfully disagrees.
In the combination of Cai (Chinese Journal of Catalysis 36 (2015) 1183–1190) in view of Chan (J. Mater. Chem. A, 2016, 4, 3872), Seok (US Pub No. 2015/0349282), and Qi, the perovskite solution of Cai et al. is applied in the solvent bath of Chan et al., which is modified with the solvent of Qi et al.
The Diethyl ether of Chan et al. is not applied in the combination. The Qi et al. reference is relied upon only for the use of the 1,3-dichlorobenzene solvent.
Chan et al. teaches the formation of a perovskite film by immersing the perovskite solution in a solvent bath for 30 minutes to achieve slower crystallization, for smooth and uniform crystal growth at room temperature for several days [page 3873, middle right of page].
Since modified Cai et al. is concerned about growing large grains [page 1184, middle left of page], it would have been obvious to one of ordinary skill in the art before the filing of the invention to immerse of the perovskite solution of Cai et al. in the solvent bath of Chan et al. in order to provide slower crystallization for a smooth and uniform crystal growth [page 3873, middle right of page].
Seok et al. teaches the use of chlorobenzene or 1,2-dichlorobenzene as an anti-solvent after application of a light absorber solution by spin coating [0114] to help with removing the remains of the solvent in the light absorber solution.
Since modified Cai et al. teaches removing solvent from the perovskite solution, it would have been obvious to one of ordinary skill in the art before filing of the invention to replace the solvent used 
In addition, the combination would have been merely the selection of a known solvents recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so. 
Qi et al. teaches a solvent such as dichlorobenzene (o-dichlorobenzene, m-dichlorobenzene, p-dichlorobenzene) [0069] for dissolving an organic semiconducting compound and is evaporated [0014] in order to provide a specific morphology [0020] and improvement in photovoltaic properties [0025].
Since modified Cai et al. teaches the use of a chlorobenzene or 1,2-dichlorobenzene, it would have been obvious to one of ordinary skill in the art before the filing of the invention to replace the dichlorobenzene of modified Cai et al. with the p-dichlorobenzene of Qi et al. in order to provide specific morphology for improvements of photovoltaic properties [0025].
In addition, the combination would have been merely the selection of a known solvents recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so. 
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
It is the view of the examiner that the combination by one skilled in the art before the filing of the invention would have arrived at the claim method in claim 1. Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
The burden is on the applicant to establish that the results are in fact unexpected, unobvious, and of statistical and practical significance. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557.  The examiner can normally be reached on 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL Y SUN/               Primary Examiner, Art Unit 1726